Appeal by the defendant, by permission, from so much of an order of the County Court, Nassau County (Santagata, J.), entered August 10, 1984, as denied his motion pursuant to CPL 440.10 to vacate a judgment of the same court rendered November 20, 1981, convicting him of criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the order is affirmed insofar as appealed from.
We have reviewed the record and agree with the defen*543dant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631). Brown, J. P., Sullivan, Rosenblatt and Ritter, JJ., concur.